DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-13, 15-16, and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 12, 19, 20, and 24 of U.S. Patent No. 11,230,971. Although the claims at issue are not identical, they are not patentably distinct from each other because, while the language of the claims varies somewhat, in general, the below listed compared claims recite effectively the same elements:
New claim 1 recites generally the same limitations of claim 1 of US Pat No 11,230,971.
New claims 1 and 2 combined generally claim the same limitations of claim 9 of US Pat No 11,230,971.
New claim 3 recites generally the same limitations of claim 19 of US Pat No 11,230,971.
New claim 8 recites generally the same limitations of claim 24 of US Pat No 11,230,971.
New claim 9 recites generally the same limitations of claim 20 of US Pat No 11,230,971.
New claims 10 and 11 combined generally claim the same limitations of claim 9 of US Pat No 11,230,971.
New claim 12 recites generally the same limitations of claim 10 of US Pat No 11,230,971.
New claim 13 recites generally the same limitations of claim 12 of US Pat No 11,230,971.
New claim 15 recites generally the same limitations of claim 19 of US Pat No 11,230,971.
New claim 16 recites generally the same limitations of claim 20 of US Pat No 11,230,971.
New claim 19 recites generally the same limitations of claim 24 of US Pat No 11,230,971.
New claim 20 recites generally the same limitations of claim 24 of US Pat No 11,230,971.

Separately, as set forth in further detail below, claims 17 and 18 are more broad than the claims of the preceding Patent, and avoid a Double Patenting rejection; they are also sufficiently broad so as to be rejectable under Twelves, JR. et al. (US Pub No 2017/0226891).

Allowable Subject Matter
Claims 4-7 and 14 objected to as being dependent upon a rejected base claim, but appear that they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Twelves, JR. et al. (US Pub No 2017/0226891).
In regard to claim 17, Twelves discloses a monolithic structure (being one piece once assembled) having unit cells, comprising: 
a first portion of the unit cells (66, Fig 2A);
a second portion of the unit cells (70) disposed opposite a neutral plane (generally defined by arrow 68) from the first portion of the unit cells (one above, one below);
and a plurality of (a) nodes (90) and (b) transition edges (78, the sloped, “vertical” legs of each of the cells) joining the unit cells (all of the edges connecting to a node 90).
In regard to claim 18, Twelves discloses an integral structure (being one piece once assembled) that is additively manufactured (Paragraph 0020), comprising:
a first grid of unit cells (66, Fig 2A) opposite a second grid of unit cells (70);
a neutral plane (generally defined by arrow 68) disposed between the first grid of unit cells and the second grid of unit cells (with 66, above and 70, below);
a plurality of nodes (90); and
a plurality of transition edges (78, the sloped, “vertical” legs of each of the cells), the transition edges and the nodes coupling the first and second lattices of unit cells (see Fig 2A), the neutral plane (68) extending through at least a portion of the plurality of (a) nodes and (b) unit cells (extending through the nodes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747